Exhibit 99.1 UNITY’S Accomplishments! ®Despite this challenging environment, Unity’s performance in 2009 included the following accomplishments: vTotal assets increased 3.6 percent vTotal deposits increased 7.2 percent vFurther improvement in sales culture vContinued improvements in infrastructure vExcluding FDIC insurance increase, expenses remained flat How the Economy Affected UNITY ®Unity’s 2009 results were affected by: vOther-than-temporary impairment charges (“OTTI”) of $2.6 million in 2009 vHigher provision for loan losses due to the economy vIncrease in past due accounts vIncrease in collection costs vIncrease in FDIC insurance vWeak loan demand UNITY’S Strategic Direction ®One sales process with common goals ®Relationship-based business model ®New lending footprint ®Improve net interest margin ®Stabilize credit quality ®Effective cost control UNITY’S Branch Network New Jersey ®Hunterdon County vClinton vFlemington vWhitehouse ®Middlesex County vColonia vEdison vHighland Park vMiddlesex vSouth Plainfield ®Somerset County vNorth Plainfield ®Union/Essex County vLinden vScotch Plains vSpringfield vUnion ®Warren County vPhillipsburg vWashington (In Progress) Pennsylvania ®Northampton County vForks Township vWilliam Penn UNITY’S Recent and Future Highlights ®Brought items processing in-house - $175k per year ®ATM - a surcharge free network ®E-statements (“Go Green!”) ®Enhancements to electronic banking ®VISA gift cards ®Mobile banking ®Foreign currency exchange ®Online residential mortgage applications UNITY’S Marketing Initiatives Introduced Integrated Multimedia Campaign Landing Page 764 average daily hits Google AdWords 747 Clicks & 758,005 impressions in our geo-targeted areas Newspaper Ads Across footprint Web Ads NJ.com LehighValleyLive.com HAWK microsite 99.9 The HAWK Radio Billboards Statistics 121 New Checking Accounts Opened;31.93% increase over previous 60 day period $2,643,869 increase in Initial Deposits;56.76% increase over previous 60 day period UNITY’S Marketing Initiatives UNITY’S New Marketing Initiative For the 3 months ended 3/31/2010 For the 12 months ended 12/31/2009 Unity Unity All FDIC-Insured Commercial Banks Return on Average Assets 0.34% (0.12)% 0.09% Return on Average Equity 3.09% (5.29)% 0.85% Net Interest Margin 3.57% 3.22% 3.50% Total Nonperforming Assets to Total Assets 3.37% 2.90% 3.36% Net Charge-offs to Average Loans 0.80% 0.67% 2.57% - More than one in four institutions (29.5 percent) reported negative net income for the year. Income Statement (dollars in thousands) Net Interest Margin Prime Rate 5.25% 7.25% 8.25% 7.25% 3.25% 3.25% Total Asset Growth (dollars in millions) Ø In 2009, Unity grew total assets by 3.6% versus a decline of 3.8% for all FDIC-Insured Commercial Banks. Total Loan Growth (dollars in millions) Ø In 2009, Unity’s total loans declined 4.2% versus a 5.0% decline for all FDIC-Insured Commercial Banks. Nonperforming Loans by Category (dollars in thousands) 12/31/2009 12/31/2008 Category $ Value # of Loans $ Value # of Loans SBA7(a) 75 49 SBA 504 2 3 Commercial 21 8 Residential Mortgage 13 7 Consumer 6 8 Total 75 Selected Ratios 12/31/2009 12/31/2008 Net Charge-offs to Average Loans 0.67% 0.40% Nonperforming Loans to Total Loans 3.88% 2.35% Allowance for Loan Losses to Total Loans 2.11% 1.51% Total Deposit Growth (dollars in millions) Ø In 2009, Unity grew total deposits by 7.2% versus 3.1% for all FDIC-Insured Commercial Banks. Capital Ratios Unity Bancorp, Inc. FDIC-Insured Commercial Banks Compelling Investment Considerations ®Deep discount to book ®Knowledgeable and experienced management team ®Attractive branch franchise ®Improving bank fundamentals ®Positioned for economic rebound ®Insider ownership growing with you! The previous slides contained data from the following sources: ®FDIC-Insured Commercial Banks: v Obtained from FDIC.gov Quarterly Banking Profile
